DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to an amendment filed 6/11/2021.  
Claims 1, 2, 5, 8-12, 14-17, 19, 20-22 and 24-29 are pending. 
The instant application is a divisional of U.S. Patent Application No. 12/614,901, filed November 9, 2009, now abandoned, which claims priority as a continuation-in-part from PCT/US2008/006438, filed May 20, 2008 which claims the benefit of U.S provisional 60/939,247, filed May 21,2007, U.S provisional 60/939,247, filed May 21,2007, and U.S provisional 60/943,215, filed June 11, 2007 and claims benefit to U.S provisional 61/120,224 filed December 5, 2008 and U.S provisional 61/172,444 filed April 24, 2009.
Claims directed to osteogenic formation are not supported by all of the prior art documents. Neither of U.S provisional 60/939,247, filed May 21,2007, U.S provisional 60/939,247, filed May 21,2007, and U.S provisional 60/943,215, filed June 11, 2007. These claims are afforded a priority date of 12/5/2018. Claims directed to differentiation of USC to muscle cells have a priority date of 6/11/2007.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 24-27 directed to an invention non-elected without traverse.  Accordingly, claims 24-27 been cancelled.
  
          Conclusion
The claims are renumbered in the following order: 1, 2, 8, 9, 10, 11, 12, 14, 15, 16, 17, 19, 20, 21, 22, 5, 28 and 29. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633